                 Case 2:19-cv-01404-RAJ Document 1 Filed 09/03/19 Page 1 of 12



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   MACDONALD MILLER FACILITY                         NO.
17   SOLUTIONS, INC., a Washington
18   corporation,                                      COMPLAINT FOR RELIEF AND
19                                                     DAMAGES
20                       Plaintiff,
21                                                     JURY DEMAND
22           v.
23
24   BERKLEY ASSURANCE COMPANY, an
25   Iowa corporation; LIBERTY MUTUAL FIRE
26   INSURANCE COMPANY, a Wisconsin
27   corporation,
28
29                       Defendants.
30
31
32
33          Plaintiff MacDonald Miller Facility Solutions, Inc. (“MMFS”) alleges as follows:
34
35                                      I.     INTRODUCTION
36
37          1.       Summary of Action. This is an action for declaratory judgment, breach of
38
39   contract, negligence, common law bad faith, violation of the Washington Administrative Code
40
41   (“WAC”), and violation of Washington’s Consumer Protection Act (“WCPA”), seeking:
42
43
44
45


     COMPLAINT FOR RELIEF AND DAMAGES - 1                         G O R DO N     600 University Street
                                                                    T IL DE N    Suite 2915
                                                                   THOMAS        Seattle, WA 98101
                                                                  C O R DE L L   206.467.6477
                 Case 2:19-cv-01404-RAJ Document 1 Filed 09/03/19 Page 2 of 12



 1                   (a)    A declaration of the rights and duties of MMFS and Berkley Assurance
 2
 3   Company (“Berkley”) under a Contractor’s Protective, Professional, Pollution, Cyber, Media and
 4
 5   Mitigation Insurance Policy sold to MMFS by Berkley;
 6
 7                   (b)    A declaration of the rights and duties of MMFS and Liberty Mutual Fire
 8
 9   Insurance Company (“Liberty”) under a Commercial General Liability Insurance Policy sold to
10
11   MMFS by Berkley;
12
13                   (c)    Damages for breach of Berkley’s contractual duties under the Berkley
14
15   Policy and common law extra-contractual duties;
16
17                   (d)    Damages for Berkley’s negligent claims handling;
18
19                   (e)    Actual and compensatory damages against Berkley, including multiplied
20
21   damages and attorney fees, for Berkley’s violations of the WAC and the WCPA; and
22
23                   (f)    All attorney fees and costs incurred by MMFS in asserting this coverage
24
25   claim and prosecuting this action, pursuant to the rule in Olympic Steamship Co., Inc. v.
26
27   Centennial Ins. Co., 117 Wn.2d 37, 811 P.2d 673 (1991), and its progeny.
28
29                                        II.     THE PARTIES
30
31          2.       Plaintiff MMFS. MMFS is a design-build mechanical contractor organized
32
33   under the laws of the State of Washington, with its principal place of business in Seattle,
34
35   Washington.
36
37          3.       Defendant Berkley. Berkley is a corporation organized under the laws of the
38
39   State of Iowa, with its principal place of business in Scottsdale, Arizona.
40
41          4.       Defendant Liberty. Liberty is a corporation organized under the laws of the
42
43   State of Wisconsin, with its principal place of business in Boston, Massachusetts.
44
45


     COMPLAINT FOR RELIEF AND DAMAGES - 2                            G O R DO N     600 University Street
                                                                       T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
                 Case 2:19-cv-01404-RAJ Document 1 Filed 09/03/19 Page 3 of 12



 1                                III.     JURISDICTION AND VENUE
 2
 3          5.       Jurisdiction. This Court has jurisdiction over this action under 28 USC
 4
 5   § 1332(a) because there is complete diversity of citizenship of the parties and more than $75,000
 6
 7   (exclusive of interests and costs) is in controversy. It also has jurisdiction pursuant to 28 U.S.C.
 8
 9   § 2201 in that there is an actual and justiciable controversy as to the rights and obligations of the
10
11   parties named in this matter. Jurisdiction is also proper under RCW 48.18.200.
12
13          6.       Venue. Venue in this Court is proper under 28 U.S.C. § 1391. It is also proper
14
15   under RCW 48.05.220 and 48.15.150 and under Nat’l Frozen Foods Corp. v. Berkley Assurance
16
17   Co., 2017 WL 3781706 (W.D. Wash. Aug, 31, 2017).
18
19                                   IV.    STATEMENT OF FACTS
20
21   A.     The Berkley Policy
22
23          7.       MMFS paid a premium to Berkley and in exchange Berkley sold to MMFS Policy
24
25   No. PCADB-5001463-1216 (“Berkley Policy”). The Berkley Policy period is December 31,
26
27   2016 to December 31, 2017. A copy of the Berkley Policy is attached as Exhibit A, and
28
29   incorporated herein by reference.
30
31          8.       The Berkley Policy, along with all endorsements and attachments, was sold to
32
33   MMFS, which was, at all relevant times, located and conducting business in the State of
34
35   Washington, through a Washington based insurance broker. The Berkley Policy was delivered
36
37   and issued for delivery in Washington, all premiums are paid from Washington, and all claims
38
39   are adjusted with MMFS’s Seattle office.
40
41          9.       The Berkley Policy purports to contain both a New York “Jurisdiction and
42
43   Venue” clause and a New York “Choice of Law” clause. Both clauses, however, are void ab
44
45   initio, meaning they are not—and never were—part of the Berkley Policy. See RCW 48.18.200;


     COMPLAINT FOR RELIEF AND DAMAGES - 3                             G O R DO N     600 University Street
                                                                        T IL DE N    Suite 2915
                                                                       THOMAS        Seattle, WA 98101
                                                                      C O R DE L L   206.467.6477
               Case 2:19-cv-01404-RAJ Document 1 Filed 09/03/19 Page 4 of 12



 1   Nat’l Frozen Foods Corp. v. Berkley Assurance Co., 2017 WL 3781706 (W.D. Wash. Aug, 31,
 2
 3   2017) (“RCW 48.18.200 renders the forum selection clause of the Policy in this case void ab
 4
 5   initio. It was never part of the insurance contract.”); Providence Health & Servs. v. Certain
 6
 7   Underwriters at Lloyd's London, 358 F. Supp. 3d 1195, 1199 (W.D. Wash. 2019) (New York
 8
 9   choice of law provision void under RCW § 48.18.200).
10
11          10.     The Berkley Policy obligates Berkley to “defend [MMFS] against any
12
13   Professional Claim … and pay on [MMFS’s] behalf all Damages and Claim Expense for that
14
15   Professional Claim in excess of any applicable Self-Insured Retention, provided that: (1) the
16
17   Professional Claim arises out of an actual or alleged negligent act, error or omission in the
18
19   rendering of or failure to render Professional Services by [MMFS], or by a Responsible Entity
20
21   for whom [MMFS is] legally responsible, on or after the Retroactive Date and before the end of
22
23   the Policy Period; and (2) the Professional Claim is first made against you during the Policy
24
25   Period or Optional Extended Reporting Period.”
26
27   B.     The Liberty Policy
28
29          11.     MMFS paid a premium to Liberty and in exchange Liberty sold to MMFS
30
31   Commercial General Liability Policy No. TB2-Z61-066178-036 (“Liberty Policy”). The Liberty
32
33   Policy period is December 31, 2016 to December 31, 2017. A copy of the Liberty Policy is
34
35   attached as Exhibit B, and incorporated herein by reference.
36
37          12.     The Liberty Policy, along with all endorsements and attachments, was sold to
38
39   MMFS, which was, at all relevant times, located and conducting business in the State of
40
41   Washington. The Liberty Policy was also delivered and issued for delivery in Washington.
42
43
44
45


     COMPLAINT FOR RELIEF AND DAMAGES - 4                            G O R DO N     600 University Street
                                                                       T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
               Case 2:19-cv-01404-RAJ Document 1 Filed 09/03/19 Page 5 of 12



 1          13.     The Liberty Policy obligates Liberty to “pay those sums that [MMFS] becomes
 2
 3   legally obligated to pay as damages because of ‘bodily injury’ or ‘property damage’ to which
 4
 5   this insurance applies.” It also obligates Liberty to “defend any ‘suit’ seeking those damages.”
 6
 7   C.     MMFS Is Sued, Triggering the Defense Obligations of Both Berkley and Liberty
 8
 9          14.     On October 9, 2017, MMFS was named as a third-party defendant in a lawsuit
10
11   styled Sixth & Lenora v. Aquatherm, et al., King County Superior Court Cause No. 17-2-20015-
12
13   8 SEA (“Aquatherm Suit”). The Aquatherm Suit (via its various claims, crossclaims,
14
15   counterclaims, third-party claims, and amendments) alleges MMFS negligently designed,
16
17   installed, maintained, and operated the domestic plumbing system for the Via6 apartment
18
19   complex. MMFS is also alleged to have committed professional errors and omissions and to
20
21   have failed to adhere to industry standards. These allegations are plead as common law
22
23   negligence and professional negligence.
24
25          15.     The Aquatherm Suit remains pending in King County Superior Court. It is
26
27   scheduled for trial in January 2020.
28
29          16.     In October 2017, MMFS notified Liberty of the Aquatherm Suit and sought
30
31   coverage under the Liberty Policy.
32
33          17.     On October 2017, MMFS notified Berkley of the Aquatherm Suit and sought
34
35   coverage under the Berkley Policy.
36
37          18.     Liberty agreed to defend MMFS subject to a reservation of rights.
38
39          19.     Berkley denied its duty to defend, despite recognizing MMFS faced claims of
40
41   professional negligence and that the Berkley Policy “would respond to any damages relating to
42
43   the insured’s negligence.” Berkley stated that the Berkley Policy’s “Other Insurance” clause
44
45   excused it from defending because Liberty was defending. Berkley adopted this rationale despite


     COMPLAINT FOR RELIEF AND DAMAGES - 5                           G O R DO N     600 University Street
                                                                      T IL DE N    Suite 2915
                                                                     THOMAS        Seattle, WA 98101
                                                                    C O R DE L L   206.467.6477
                 Case 2:19-cv-01404-RAJ Document 1 Filed 09/03/19 Page 6 of 12



 1   the fact the coverage provided by the Liberty Policy and the Berkley Policy are not co-extensive
 2
 3   and do not insure the same risks—e.g., the Berkley Policy covers professional negligence while
 4
 5   the Liberty Policy does not.
 6
 7             20.   Following demands for defense, Berkley hired its own engineering consultant,
 8
 9   who purportedly opined that MMFS’s “professional services were not negligently performed and
10
11   were not the cause of the Plaintiff’s alleged damages, which were due to the Aquatherm product
12
13   failure.” Berkley apparently believes its duty to defend is governed by the merits—rather than
14
15   the contents—of the allegations against MMFS, and that it is entitled to consider information
16
17   outside of the Berkley Policy and the underlying Complaint in order to justify its refusal to
18
19   defend.
20
21   D.        Berkley Surreptitiously Files Suit Against MMFS
22
23             21.   The Aquatherm Suit was mediated on two occasions. It was mediated for a third
24
25   time on August 15 and 16, 2019. In advance of the third mediation, and after almost two years
26
27   of litigation against MMFS, Berkley advised MMFS it would offer a defense of the Aquatherm
28
29   Suit on a “going forward” basis.
30
31             22.   On August 23, 2019, after the third mediation failed, Berkley sent a
32
33   “supplemental reservation of rights letter” to MMFS. In that letter, Berkley “reserve[d] the right
34
35   to pursue legal action to determine our duty to defend or indemnify MMFS.” Unbeknownst to
36
37   MMFS, however, Berkley had already instituted legal action. Specifically, on August 14, 2019,
38
39   one day before mediation, the same day Berkley advised MMFS it would offer a defense and one
40
41   week before issuing its supplemental reservation of rights letter, Berkley filed a declaratory
42
43   judgment action against MMFS in the United States District Court for the Southern District of
44
45


     COMPLAINT FOR RELIEF AND DAMAGES - 6                            G O R DO N     600 University Street
                                                                       T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
               Case 2:19-cv-01404-RAJ Document 1 Filed 09/03/19 Page 7 of 12



 1   New York. Neither Berkley’s adjuster nor its attorney, both of whom participated in the
 2
 3   Mediation, advised MMFS of the lawsuit before, during, or after the mediation.
 4
 5           23.     MMFS learned of Berkley’s New York lawsuit on August 26, 2019, when
 6
 7   Berkley’s New York counsel emailed MMFS’s counsel a “courtesy copy” of the New York
 8
 9   summons and complaint he was sending directly to MMFS.
10
11      V.         FIRST CLAIM: DECLARATORY JUDGMENT (DEFENDANT LIBERTY)
12
13           24.     Incorporation by Reference. The allegations of paragraphs 1 through 23 are
14
15   incorporated by reference, as if fully set forth herein.
16
17           25.     Coverage Under the Policy. A real and justiciable controversy exists over the
18
19   coverage provided by the Liberty Policy. The controversy between MMFS and Liberty exists as
20
21   to: (1) whether coverage exists for the Aquatherm Suit; and (2) whether any Liberty Policy
22
23   exclusions or conditions limit or preclude coverage.
24
25           26.     Declaratory Relief. MMFS is entitled to a declaration by this Court that
26
27   coverage exists under the terms of the Liberty Policy and that Liberty is obligated to defend and
28
29   indemnify MMFS in connection with the Aquatherm Suit in accordance with the provisions of
30
31   the Liberty Policy.
32
33    VI.     SECOND CLAIM: DECLARATORY JUDGMENT (DEFENDANT BERKLEY)
34
35           27.     Incorporation by Reference. The allegations of paragraphs 1 through 26 are
36
37   incorporated by reference, as if fully set forth herein.
38
39           28.     Coverage Under the Policy, Choice of Law, and Choice of Forum. A real and
40
41   justiciable controversy exists over the coverage provided by the Berkley Policy, satisfaction of
42
43   the Berkley Policy’s self-insured retention, and the validity of the Berkley Policy’s New York
44
45   “Jurisdiction and Venue” and “Choice of Law” clauses. The controversy between MMFS and


     COMPLAINT FOR RELIEF AND DAMAGES - 7                           G O R DO N     600 University Street
                                                                      T IL DE N    Suite 2915
                                                                     THOMAS        Seattle, WA 98101
                                                                    C O R DE L L   206.467.6477
                 Case 2:19-cv-01404-RAJ Document 1 Filed 09/03/19 Page 8 of 12



 1   Berkley exists as to whether: (1) coverage exists for the Aquatherm Suit; (2) any Berkley Policy
 2
 3   exclusions or conditions limit or preclude coverage; (3) the self-insured retention has been
 4
 5   satisfied; and (4) whether the New York “Jurisdiction and Venue” and “Choice of Law” clauses
 6
 7   are void ab initio.
 8
 9           29.     Declaratory Relief. MMFS is entitled to a declaration by this Court that
10
11   coverage exists under the terms of the Berkley Policy, that Berkley is obligated to defend and
12
13   indemnify MMFS in connection with the Aquatherm Suit in accordance with the provisions of
14
15   the Berkley Policy, that the self-insured retention has been satisfied, and that the New York
16
17   “Jurisdiction and Venue” and “Choice of Law” clauses are not—and never were—part of the
18
19   Berkley Policy.
20
21        VII.     THIRD CLAIM: BREACH OF CONTRACT (DEFENDANT BERKLEY)
22
23           30.     Incorporation by Reference. The allegations of paragraphs 1 through 29 are
24
25   incorporated by reference, as if fully set forth herein.
26
27           31.     Breach of Contract. Berkley breached the Berkley Policy by wrongfully failing
28
29   and refusing to defend MMFS in the Aquatherm Suit.
30
31           32.     Damages. As a direct and proximate result of Berkley’s breach of the Berkley
32
33   Policy, MMFS has been deprived of the benefits of its insurance coverage. MMFS is entitled to
34
35   a money judgment against Berkley stemming from Berkley’s failure to defend, and is entitled to
36
37   coverage by estoppel.
38
39           33.     Additional Damages. As another direct and proximate result of Berkley’s breach
40
41   of the Berkley’s Policy, MMFS has been forced to incur attorney fees and other expenses in
42
43   order to prosecute this action and is entitled to reimbursement of these fees and expenses in
44
45


     COMPLAINT FOR RELIEF AND DAMAGES - 8                           G O R DO N     600 University Street
                                                                      T IL DE N    Suite 2915
                                                                     THOMAS        Seattle, WA 98101
                                                                    C O R DE L L   206.467.6477
               Case 2:19-cv-01404-RAJ Document 1 Filed 09/03/19 Page 9 of 12



 1   accordance with the principles announced in Olympic Steamship Co. v. Centennial Ins. Co., 117
 2
 3   Wn.2d 37, 11 P.2d 673 (1991), and its progeny.
 4
 5              VIII. FOURTH CLAIM: NEGLIGENCE (DEFENDANT BERKLEY)
 6
 7          34.     Incorporation by Reference. The allegations of paragraphs 1 through 33 are
 8
 9   incorporated by reference, as if fully set forth herein.
10
11          35.     Negligence. Berkley owed a duty of care with respect to its investigation and
12
13   handling of MMFS’s claim for insurance coverage.
14
15          36.     Berkley Breached Its Duty. Berkley breached its duty by failing to perform a
16
17   reasonable investigation, and instead hiring its own consultant and using that consultant’s
18
19   “assessment” as an illegal pretext to avoid assuming its defense obligations. Berkley’s conduct
20
21   was also in violation of industry standards in the state of Washington for the handling of
22
23   insurance claims.
24
25          37.     Damages. As a direct and proximate result of Berkley’s breach, MMFS has
26
27   suffered damages in an amount to be proven at trial.
28
29   IX.    FIFTH CLAIM: INSURANCE BAD FAITH AND BREACH OF THE COVENANT
30               OF GOOD FAITH AND FAIR DEALING (DEFENDANT BERKLEY)
31
32          38.     Incorporation by Reference. The allegations of paragraphs 1 through 37 are
33
34   incorporated by reference, as if fully set forth herein.
35
36          39.     Duty of Good Faith and Fair Dealing. Berkley owes MMFS a duty of good
37
38   faith and fair dealing. Pursuant to that duty, Berkley is obliged to refrain from taking any action
39
40   that is unreasonable or unfounded. Berkley is likewise required to deal fairly with MMFS and
41
42   give equal consideration to (and not put its own interests ahead of) MMFS’s financial interests.
43
44
45


     COMPLAINT FOR RELIEF AND DAMAGES - 9                            G O R DO N     600 University Street
                                                                       T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
              Case 2:19-cv-01404-RAJ Document 1 Filed 09/03/19 Page 10 of 12



 1          40.     Berkley Acted in Bad Faith. Berkley breached its duty of good faith and fair
 2
 3   dealing by unreasonably conducting its claim investigation, denying its duty to defend, trying to
 4
 5   justify its refusal to defend by pointing to the fact another insurer was defending, hiding behind
 6
 7   its consultant’s opinions, raising coverage defenses without supporting evidence, placing its
 8
 9   financial interests ahead of MMFS’s, filing an unannounced and anticipatory suit in New York
10
11   on the eve of mediation, seeking to litigate facts at issue in the Aquatherm Suit in the New York
12
13   declaratory judgment action, misrepresenting facts relating to coverage under the Berkley Policy,
14
15   misrepresenting facts relating to claims made in the Aquatherm Suit, making unreasonable
16
17   inferences from disputed facts, failing to abide by the Washington Administrative Code, WAC
18
19   284-30-330 et seq., and not attempting in good faith to effectuate prompt, fair, and equitable
20
21   settlements of the claims against MMFS (including the requirement that if two or more insurers
22
23   share liability, they must arrange to make appropriate payment, leaving to themselves the burden
24
25   of apportioning liability).
26
27          41.     Damages. As a direct and proximate result of Berkley’s breach of the covenant
28
29   of good faith and fair dealing, MMFS has suffered damages in an amount to be proven at trial.
30
31                  X.   SIXTH CLAIM: VIOLATION OF THE WASHINGTON
32                UNFAIR CLAIMS SETTLEMENT PRACTICES ACT (WAC 284-30, et seq.)
33                AND THE WASHINGTON CONSUMER PROTECTION ACT (RCW 19.86)
34                                  (DEFENDANT BERKLEY)
35
36          42.     Incorporation by Reference. The allegations of paragraphs 1 through 41 are
37
38   incorporated by reference, as if fully set forth herein.
39
40          43.     Violation of WAC 284-30, et seq. Washington has adopted the Unfair Claims
41
42   Settlement Practices Act under Chapter 284-30, et seq. of the WAC. Berkley violated the Unfair
43
44
45


     COMPLAINT FOR RELIEF AND DAMAGES - 10                           G O R DO N     600 University Street
                                                                       T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
              Case 2:19-cv-01404-RAJ Document 1 Filed 09/03/19 Page 11 of 12



 1   Claims Settlement Practices Act, including separate provisions of WAC 284-30-330, 340, and
 2
 3   380.
 4
 5          44.     Damages. The violation of one provision of the Unfair Claims Settlement
 6
 7   Practices Act is a per se violation of the WCPA, entitling MMFS to the exemplary damages,
 8
 9   attorney fees, and costs. Berkley also committed non per se violations of the WCPA.
10
11          45.     Reservation of Rights. MMFS reserves its right to amend its complaint to assert
12
13   that Berkley’s actions set forth above also constitute violations of Washington’s Insurance Fair
14
15   Conduct Act, RCW 48.30.015.
16
17                                       XI.     JURY DEMAND
18
19          46.     Pursuant to Fed. R. Civ. P. 38, MMFS requests a jury on all issues so triable.
20
21                                   XII.      PRAYER FOR RELIEF
22
23          WHEREFORE, MMFS prays for the following relief:
24
25          A.      Declaratory Judgment. That this court declare and decree that defense and
26
27   indemnity coverage exists for MMFS under the terms of the Berkley Policy and the Liberty
28
29   Policy, and that Berkley Policy’s New York “Jurisdiction and Venue” and “Choice of Law”
30
31   clauses are void ab initio.
32
33          B.      Breach of Contract. That this court declare and decree Berkley breached the
34
35   Berkley Policy.
36
37          C.      Negligence. That this court declare and decree Berkley acted negligently.
38
39          D.      Extra Contractual Violations. That this court declare and decree Berkley
40
41   breached the covenant of good faith and fair dealing, violated the Washington Administrative
42
43   Code 284-30, et seq. and the Unfair Claims Settlement Practices Act, and violated the WCPA.
44
45


     COMPLAINT FOR RELIEF AND DAMAGES - 11                          G O R DO N     600 University Street
                                                                      T IL DE N    Suite 2915
                                                                     THOMAS        Seattle, WA 98101
                                                                    C O R DE L L   206.467.6477
              Case 2:19-cv-01404-RAJ Document 1 Filed 09/03/19 Page 12 of 12



 1          E.      Money Damages. That MMFS be awarded money damages in its favor and
 2
 3   against Berkley, and any and all other damages and reimbursements to which MMFS is entitled
 4
 5   under the provisions of the Berkley Policy or at common law, or by statute, together with pre-
 6
 7   judgment and post-judgment interest.
 8
 9          F.      Attorneys’ Fees and Costs of Suit. That MMFS be awarded its reasonable
10
11   attorneys’ fees and costs, including, without limitation, actual attorneys’ fees pursuant to
12
13   Olympic Steamship Co. v. Centennial Ins. Co., 117 Wn.2d 37, 811 P.2d 673 (1991).
14
15          G.      Other Relief. For such further relief as the Court deems just, proper, and
16
17   equitable.
18
19           DATED this 3rd day of September, 2019.
20
21                                          GORDON TILDEN THOMAS & CORDELL LLP
22                                          Attorneys for Plaintiff MacDonald Miller Facility
23                                          Solutions, Inc.
24
25                                          By s/ Dale L. Kingman
26                                            Dale L. Kingman, WSBA #07060
27
28                                          By s/ Greg D. Pendleton
29                                            Greg D. Pendleton, WSBA #38361
30
31                                             600 University Street, Suite 2915
32                                             Seattle, Washington 98101
33                                             206.467.6477
34                                             dkingman@gordontilden.com
35                                             gpendleton@gordontilden.com
36
37
38
39
40
41
42
43
44
45


     COMPLAINT FOR RELIEF AND DAMAGES - 12                           G O R DO N     600 University Street
                                                                       T IL DE N    Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                     C O R DE L L   206.467.6477
